Citation Nr: 0007829	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-31 631	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chest injury.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased rating for fistula in ano, 
postoperative status, currently rated 60 percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1970.  This appeal arises from a September 1997 rating 
decision, which denied service connection for residuals of a 
chest injury and PTSD, and denied an increased rating for 
fistula in ano, postoperative status and a total rating for 
compensation purposes based on individual unemployability.  

The Board of Veterans' Appeals (Board) notes that, although 
service connection has been denied for PTSD and that issue is 
currently on appeal, two additional, related issues have been 
raised:  (1) entitlement to service connection for an 
acquired psychiatric disorder other than PTSD and (2) 
entitlement to secondary service connection for an acquired 
psychiatric disorder.  The evidence shows that the veteran 
appears to have exhibited symptoms of a neurosis in service.  
Records of postservice VA medical treatment of the veteran, 
dating from February 1995 to January 1997, include a January 
1997 medical note indicating that the veteran was depressed 
over chronic poor bowel control, and a VA nurse 
practitioner's assessment was depression secondary to 
service-connected chronic fecal incontinence.  Given the 
medical assessment that the veteran has a current neurosis 
other than PTSD, and the nurse practitioner's comment, the 
issues of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD and entitlement to 
secondary service connection for an acquired psychiatric 
disorder are referred to the RO for clarification and 
appropriate action.   



REMAND

On review of the claims folder, the Board notes that, in an 
October 1997 statement, the veteran requested a hearing 
before a hearing officer at the RO on the claims at issue in 
this appeal.  In December 1997, the veteran requested 
postponement of the RO hearing he had previously requested.  

Although the veteran's representative submitted written 
argument in support of the veteran's claims in December 1999, 
it is unclear whether the veteran continues to desire a 
hearing before a hearing officer at the RO.  Accordingly, a 
letter was forwarded to the veteran in January 2000, asking 
him to indicate whether he still desires a hearing at the RO.  
The letter informed the veteran that, if no response were 
received from him within 30 days of the date of the letter, 
it would be assumed that he still desires a hearing at the 
RO.  More than 30 days have passed since the January 2000 
letter to the veteran, without any response from the veteran.  
Therefore, the Board concludes that the veteran still desires 
a hearing before a hearing officer at the RO.  

Accordingly, this case must be REMANDED for the following 
action:  

The veteran should be scheduled for a 
personal hearing before a hearing officer 
at the RO.  

After the hearing before a hearing officer at the RO has been 
conducted, and the hearing officer has made his decision, if 
such decision is adverse to the veteran on one or more 
issues, the veteran and his representative should be provided 
a supplemental statement of the case, and be accorded a 
reasonable time to reply thereto.  Thereafter, the case 
should be returned to the Board for further consideration, if 
in order.  The purpose of this remand is to ensure due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




